     Case 3:21-cv-00571-JLS-BGS Document 10 Filed 05/07/21 PageID.188 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    BLACK MOUNTAIN EQUITIES, INC.,                     Case No.: 21-CV-571 JLS (BGS)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING JOINT
13    v.                                                 MOTION TO CONTINUE
                                                         HEARING DATE ON PLAINTIFF’S
14    TWO RIVERS WATER & FARMING
                                                         APPLICATION FOR A
      COMPANY,
15                                                       TEMPORARY INJUNCTION AND
                                     Defendant.          (2) SETTING BRIEFING
16
                                                         SCHEDULE FOR PLAINTIFF’S
17                                                       APPLICATION FOR
                                                         PRELIMINARY INJUNCTION
18
19                                                       (ECF Nos. 8, 9)
20
21         Presently before the Court is the Parties’ Joint Motion to Continue Hearing Date on
22   Plaintiff’s Application for a Temporary Injunction (“Joint Mot.,” ECF No. 9). The Parties
23   jointly request the Court to continue the hearing to June 24, 2021, at 1:30 p.m. See id. at
24   1.
25         Good cause appearing, the Court GRANTS the Joint Motion.                  The Court
26   CONTINUES the hearing on Plaintiff’s Application for Preliminary Injunction (“Mot.,”
27   ECF No. 8) to June 24, 2021, at 1:30 p.m. Defendant Two Rivers Water & Farming
28   ///

                                                     1
                                                                               21-CV-571 JLS (BGS)
     Case 3:21-cv-00571-JLS-BGS Document 10 Filed 05/07/21 PageID.189 Page 2 of 2



 1   Company SHALL FILE its opposition to the Motion on or before May 27, 2021. Plaintiff
 2   Black Mountain Equities, Inc. MAY FILE a reply, if any, on or before June 3, 2021.
 3         IT IS SO ORDERED.
 4   Dated: May 7, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                           21-CV-571 JLS (BGS)
